.
                                                                             313



         OFFICE   OF THE ATTORNEY         GENERAL   OF   TEXAS
                                 AUSTIN




Railroe Condn~rsionof mxer
Aurtln,Taxes




                                                         ~cprstete   corn-
                                                           .
                                                   939, you stete
                                                   nit& Transport
CORF-y, Ino. ,                                     ioa in Cklahome
                                                   0dcilt3altltNa
                                                   e e r3tenaara
                                          inmrance to potebt ita
                                         (Iprovision8 or sootion
                                         uler :%ealon of the i‘ortp-
                                          sea by the Torty-third
                                          tar c0nt0naathat sinar
                                          otion of the Interstate
                                     hot be required to file mob
                                     tlon imurenae.
                           etate or recta, you ask the opinion of
                            the queetioa shother euoh operator la
                           done of Seation 13 of the Aot above
                        eating the proteation of elnployeerof a
notor oarrlrr      by   teking   out work&en*8   aompenaatlon    lasur-
MOO.
           Seotlon 13 of the hot  rofarred to,  lncioferas it
 coaaerns the qcestlon or workuen~r aompenratlon   tnruranoo,
 provider am r0ii0wf8 I
sbilroea   Com.las1oa    0r ToxaIl, m&3 a


           *Each motor aerrier shall also protoot his
      ofiployoaoby taking out wor'mea'a aoqennaetion
      lnsurenoo, afther as prorided by the I:‘orkmn*s
      Compensation Laws of the State of Texe8, or la
      a reliable lnearanco oompeny authorized to writs
      workon’   oomp.snaatlonlmureaoo epprovad bT the
      COn;;ai8GiOA.*
          The porsr'~onforrod upon the Congress by the Con-
stltutlon of the United Staten to reeulato ao~%eroo batwren
the atatoe, :whFhen
                  exerted, oxalunes and aupsroeaoa atete
lsglslrtion in.-roapat to the aeao matter. Congress, in
exerting its poser to reeulato euch phase oi intaretato oom-
ceroo, nay alrcmaoribo   ite rogulatlon in such manner as to
leave a Fert .of the aubjoot to atata notion.   The purr088
of Con&rosa exclusively to roecleto mey be implied, but not
unloas the Fedora1 Loaaure, when feSrly interpreted, 1s
plain17 lnoonsiatont v:ithatete roguletion of the ae&!#izetter.
cllvery t. ~Cuyahoge Vellop Failway Compenp, 292 U. 3. 57, 64
6. ct. 573, 34, 78 L. Ed. 1123,
           There 10 nothing iA the Foderel LlotorCarrier Aat,
49 0. IZ*C. A., foctiona   301~E27, -ronotely suggesting a
purpose to rugulato   the liability of erglogore engaged in
la W-18 tppi0r lnteretate ao~orae to their employees.~
As Congrese hee Aot ~000 rlt to iAVeae this field 0r reeula-
tlon of intoratete domerae    by motor aarrlers, the author-
ity or the State or Terae over thB subjeot ren;niAsunimpalr-
od, and the provisions or Section 13, above quoted, are ep-
pliooble to intereteta uommo~ carrier oortlfloato holders.
StAto  ox rol :‘;eahingMnr.otor coach Co. V. Kelly, Dlrootor
or the Deportment 0r Labor and Induatrisa, (Sup. Ct. or
Eeahington) 74 Tao. (24) 16.

            30   trust   that   ‘the foregoing     atiliabntl~        anairora
your laquiry.

                                                 Very   trnly    yours

                                           ATTOiILURT
                                                    GENERAL OF TKXJU



                                                           R) W. F'r
                                                                   Abrrr   "-aa.